DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7, 9-20 are currently pending.
Claims 1, 3, 9, 10, 13, and 14 have been amended.
Claims 2 and 8 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2020 has been entered.
 
Status of Rejections Pending since the Office Action of 2 March 2020
All the rejections from the previous Office Action are withdrawn in view of Applicant’s amendment. However, new ground(s) of rejection is presented as necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, claim 14 recites the limitation of “wherein at least one photovoltaic material” in lines 2-3. It is unclear whether said recitation is referring to the “at least one photovoltaic material” of claim 1 or to a different photovoltaic material. Clarification is required.
Regarding claim 15, claim 15 recites the limitation of “wherein the concentrator comprises a primary reflector and a secondary reflector” in line 2 and further recites the limitation of “wherein the primary reflector redirects incident solar radiation onto a secondary reflector”. It is unclear whether the second recitation of the “secondary reflector” is referring to the same “secondary reflector” of line 2 or to a different secondary reflector. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Shiao et al., U.S. Publication No. 2009/0133738 A1 (cited in IDS).
Regarding claim 1, Rex teaches a solar panel comprising:
At least a first and a second solar concentrator (1; Fig.1, column 2, line 54) where each of the first and second solar concentrators comprises an external reflective surface (3; Fig.1) and an external non-reflective surface (4; Fig.1) disposed opposite the reflective surface;
At least one photovoltaic material (2; Fig.1) with a solar receptive surface and a non-solar receptive surface disposed on the external non-reflective surface of the second solar concentrator such that the reflective surface of the first solar concentrator (1) redirects incident solar radiation towards the at least one photovoltaic material (2) such that the at least one photovoltaic material experiences a greater solar flux relative to the case where the first photovoltaic material experiences unaltered solar radiation  (column 3, lines 18-25).

However, Shiao et al. teaches forming a textured metasurface characterized by inclusion of a plurality of microstructures (or infrared-reflective pigment granules 320 in Fig.3, [0036], also see ’20 in Fig.4-7) on the same side of the substrate having the solar cell (330; Fig.3, [0036]) having a dimension, or size of particles, of less than 425 µm and preferably in the range of 0.1 µm to 5 µm [0051] to radiate out the infrared wavelength (corresponding to the claimed “thermal emissivity”) and thereby decrease the buildup pf heat and the solar cell (or photovoltaic element) to operate at higher efficiency (see [0008], [0036], [0037], [0039], [0044], [0046], [0048-0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the solar power generator of Rex by incorporating a thermos-emissive coating having a textured metasurface characterized by inclusion of a plurality of microstructures having a characteristic dimension of less than 425 µm and preferably in the range of 0.1 µm to 5 µm (see [0051]) on the same side of the substrate where the solar cell is disposed (Corresponding to the external non-reflective surface of the first and second concentrator (1) of Rex) as taught by Shiao, because Rex explicitly suggests incorporating a thermos-emissive coating on the non-reflective surface of the solar concentrators to radiate our or emit thermal radiation to improve the dissipation of thermal energy further (see column 2, lines 30-32; column 3m lines 5-11 of Rex) and Shiao teaches such coating having inclusion of a plurality of such microstructures would radiate out (or reflect) the infrared wavelengths and thereby decrease the buildup of heat and allow the solar cell to operate at higher efficiency. In prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Note that the microscale structures of modified Rex are exposed to the outer environment (see Shiao: 320; Fig.3).
Regarding claim 9, modified Rex teaches that the at least one photovoltaic material further comprises microscale structures disposed on the non-solar receptive surface of the at least one photovoltaic material (see figure below).

    PNG
    media_image1.png
    353
    753
    media_image1.png
    Greyscale


Regarding claim 19, Rex teaches that the concentrator (1; Fig.1) is parabolic in shape and focuses incident solar radiation onto the photovoltaic material (2) disposed proximate the focus of the parabolic shape (Rex: column 2, line 63 to column 3, line 38).

Claims 3-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Shiao et al., U.S. Publication No. 2009/0133738 A1 as applied to claims 1 and 19 above, and further in view of Assad, U.S. Patent No. 6,043,425 (already on the record).
Regarding claims 3-5, modified Rex teaches all the claimed limitations as set forth above, but does not specifically teach that the first and second concentrators comprising a reflector and a substrate (as required by instant claim 3), wherein the reflector comprises one of aluminum, silver, a dielectric material and combinations thereof (as required by instant claim 4), and wherein the substrate comprises KAPTON polyimide (as required by instant claim 5).
However, Assad teaches a solar power source comprising a solar power convertor, and a solar concentrator positioned to reflect incident light towards the solar power converter, wherein the solar concentrator includes a support (52; Fig.4A), corresponding to the claimed “Substrate”, and a reflector surface (54; Fig.4A) on the support (see abstract). Assad teaches that the support comprises a thin layer of KAPTON polyimide and the reflector surface comprises a thin layer of metal such as aluminum (column 4, lines 10-42).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the material of the solar concentrator of Assad for the solar concentrator of modified Rex, because selection of a known material based on its suitability for its intended use (A reflector to concentrate solar radiations on to solar cells) supports prima facie obviousness determination (MPEP 2144.07).
Regarding claim 20, modified Rex teaches that the concentrator comprises a reflector that comprises aluminum (Assad: 54; Fig.4A, column 4, lines 10-42).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Shiao et al., U.S. Publication No. 2009/0133738 A1 and Assad, U.S. Patent No. 6,043,425 as applied to claim 5 above, and further in view of Tasaki et al., U.S. Publication No. 2012/038997 A1 (already on the record).
Regarding claims 6-7, modified Rex teaches all the claimed limitations as set forth above. In addition, modified Rex teaches that the thickness of the KAPTON polyimide support of the concentrator is between 5.08 µm to 254 µm (see Assad: column 4, lines 10-42), including the claimed value of approximately 10 µm required by instant claim 7.
Modified Rex does not specifically teach that the thickness of the reflector is between approximately 2 µm and approximately 10 µm.
However, Tasaki et al. teaches a reflective substrate comprising a reflective coating (16) that is suitable to be used in photovoltaic devices [0042], wherein the thickness of the reflective coating is between 5 to 10 µm [0080].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the thickness range taught by Tasaki for the thickness of the reflective layer of modified Rex, because such range of thickness is known to be a suitable thickness range for reflective layers used in solar cell devices. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Shiao et al., U.S. Publication No. 2009/0133738 A1 and Assad, U.S. Patent No. 6,043,425 as applied to claim 3 above, and further in view of Biso et al., U.S. Publication No. 2013/0093287 A1 (already on the record).
Regarding claim 10, modified Rex teaches all the claimed limitations as set forth above. In addition, modified Rex teaches that the at least one concentrator comprises a reflector (54) disposed on a substrate (52) (Assad: Fig.4A), but does not specifically teach a spring.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to change the material of the electrodes of the photovoltaic cell of modified Rex for metal spring as taught by Biso, because selection of a known material based on its suitability for its intended use, in the instant case, electrically conductive material for electrodes, supports a prima facie obviousness determination (MPEP 2144.07). Said metal spring is considered part of the concentrator, because the solar cell modified Rex is disposed on its concentrator.
Regarding claim 11, modified Rex teaches that the at least one concentrator comprises a conductive reflector (made of aluminum (see Assad: column 4, lines 10-42)), and a conductive spring (see rejection of claim 10).
Regarding claim 12, modified Rex teaches that the at least one photovoltaic material (2) is electrically connected to a conductive spring (see rejection of claim 10) and to a conductive reflector and thereby can use them as electrical contacts.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Shiao et al., U.S. Publication No. 2009/0133738 A1 as applied to claims 1 further in view of Assad, U.S. Patent No. 6,043,425 and Bruning et al., U.S. Publication No. 2007/0137690 A1.
Regarding claim 13, modified Rex teaches all the claimed limitations as set forth above, but does not specifically teach the at least one concentrator comprises a reflector that comprises a conductive portion.
However, Assad teaches a solar power source comprising a solar power convertor, and a solar concentrator positioned to reflect incident light towards the solar power converter, wherein the solar concentrator includes a support (52; Fig.4A), corresponding to the claimed “Substrate”, and a reflector 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the material of the solar concentrator of Assad for the solar concentrator of modified Rex, because selection of a known material based on its suitability for its intended use (A reflector to concentrate solar radiations on to solar cells) supports prima facie obviousness determination (MPEP 2144.07).
Modified Rex does not specifically teach that the reflector comprises two conductive portions that are electrically isolated except that they are each connected to a photovoltaic material such that the photovoltaic material can use the conductive portion as electrical contacts.
However, Bruning et al. teaches a solar cell device comprising a light concentrator (30; Fig.2) comprising a primary reflector (12) and a secondary reflector (14), wherein the primary reflector redirects incident solar radiation onto the secondary reflector and wherein the secondary reflector 14 redirects incident solar radiation onto the photovoltaic material (18’, 18”). Bruning teaches that the reflector 12 comprises two reflective portions (See fig.2) that are separated from each other except that they are each connected to a photovoltaic material (18’, 18”). Bruning teaches that such configuration provides both spectral separation and light concentration and provides increase efficiency for solar cell devices [0012].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the design of the primary and secondary concentrators of Bruning in the same manner as disclosed by Bruning to the device of modified Rex, because such design provides both spectral separation and light concentration and increases efficiency for solar cell devices as taught by Bruning [0012]. Note that the concentrator of modified Rex would have a reflector that comprises two .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Shiao et al., U.S. Publication No. 2009/0133738 A1 as applied to claim 1 above, and further in view of Biso et al., U.S. Publication No. 2013/0093287 A1.
Regarding claim 14, modified Rex teaches all the claimed limitations as set forth above, but does not specifically teach that the at least one concentrator comprises two conductive springs, and wherein at least one photovoltaic material is coupled with each of the two conductive springs such that it can use them as electrical contacts.
However, Biso teaches a polymeric actuator including a first and a second electrode (2, 3) both containing electrically conductive material, solid polymer electrolyte layer, and a passive electrode (5), wherein the passive electrode is made of a metal spring (Para.0029).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to change the material of the electrodes of the photovoltaic cell of modified Rex for metal spring as taught by Biso, because selection of a known material based on its suitability for its intended use, in the instant case, electrically conductive material for electrodes, supports a prima facie obviousness determination (MPEP 2144.07). Said metal spring is considered part of the concentrator, .
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Shiao et al., U.S. Publication No. 2009/0133738 A1 as applied to claim 1 above, and further in view of Bruning et al., U.S. Publication No. 2007/0137690 A1.
Regarding claim 15, modified Rex teaches a reflector (1; Fig.1), corresponding to the claimed “primary reflector”, but does not specifically teach a secondary reflector, wherein the primary reflector redirects incident solar radiation into a secondary reflector, and wherein the secondary reflector redirect incident solar radiation onto at least one photovoltaic material.
However, Bruning et al. teaches a solar cell device comprising a light concentrator (30; Fig.2) comprising a primary reflector (12) and a secondary reflector (14), wherein the primary reflector redirects incident solar radiation onto the secondary reflector and wherein the secondary reflector 14 redirects incident solar radiation onto the photovoltaic material (18’, 18”). Bruning teaches that such configuration provides both spectral separation and light concentration and provides increase efficiency for solar cell devices [0012].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the design of the primary and secondary concentrators of Bruning in the same manner as disclosed by Bruning to the device of modified Rex, because such design provides both spectral separation and light concentration and increases efficiency for solar cell devices as taught by Bruning [0012].

Regarding claim 16, modified Rex teaches that the photovoltaic material (2; Fig.1) is in thermal communication with the primary reflector (1).
Regarding claim 17, modified Rex teaches that the primary reflector conforms to a parabolic shape and the secondary reflector conforms to a hyperbolic shape (Bruning: [0060]).

Regarding claim 18, modified Rex teaches that each reflector (Rex: 1; Fig.1) is provided with a layer which has a very high coefficient of thermal emissivity, which serves as a cooling vane for the respective solar cell, corresponding to the claimed “heat sink”, so that the solar energy not converted into electrical energy is radiated out of the system (Rex: column 3, lines 3-11).

Response to Arguments
Applicant's argument filed on 08/03/2020 are deemed moot in view of the new grounds of rejection as set forth above, necessitated by Applicant's amendment to the claims which significantly affected the scope thereof (i.e. by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726